DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on May 11, 2022 has been entered.  
	Applicant has: amended claims 21, 22, 25, 28, 29, 38 and 39; and cancelled claims 24 and 33.  
	Claims 21-22, 25-31 and 34-39 are now pending, where claims 21-22, 25-29 and 38-39 have been examined, and currently stand rejected. 
	Claims 30-31 and 34-37 were previously, and remain, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention.  When/if the process/product claims (i.e. claims 21-22, 25-29 and 38-39) are found to be allowable, the withdrawn apparatus/system claims (i.e. claims 30-31 and 34-37) that include all the limitations of the allowable process/product claims will be considered for rejoinder.  All claims directed to a nonelected apparatus invention must include all the limitations of an allowable process/product claim for that apparatus invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the process/product claims and the rejoined apparatus/system claims will be withdrawn, and the rejoined apparatus/system claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected process/product are found allowable, an otherwise proper restriction requirement between process/product claims and apparatus/system claims may be maintained, as it is here.  Withdrawn apparatus/system claims that are not commensurate in scope with an allowable process/product claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the apparatus/system claims should be amended during prosecution to require the limitations of the process/product claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 21, 25, 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti et al. (US 10,102,526 B1) (“Madisetti”) in view of Knas et al. (US 11,308,448 B1) (“Knas”) in view of Pulier et al. (US 2017/0052676 A1) (“Pulier”).  
Examiner notes that Knas claims priority to provisional application No. 62/484,820, filed on Apr. 12, 2017, and the provisional application supports the cited sections of US 11,308,448 B1.Regarding Claim 21:  Madisetti discloses a method for authenticating a certificate of authenticity for [an] item comprising:  
receiving a request to authenticate the certificate of authenticity, wherein the certificate of authenticity is stored on computing resources, wherein the computing resources include a first computing resource and a second computing resource and the computing resources are in communication with one another via a decentralized network, wherein at least the first computing resource receive[s] the request to authenticate the certificate of authenticity from a user device (See at least Madisetti Col. 10 lines 48-55; Col. 17 lines 16-43; Col. 19 lines 24-30; Col. 20 lines 37-49; Fig. 17 step 5; Fig. 19 item 1140.  Where a request to authenticate (i.e. verify) the certificate of authenticity (i.e. combination certificate) is received, wherein the certificate of authenticity (i.e. combination certificate) is stored on computing resources (e.g., on one or more nodes of a blockchain network), wherein the computing resources include a first computing resource (i.e. a verification authority) and a second computing resource (i.e. one or more nodes in the blockchain network) and the computing resources are in communication with one another via a decentralized network (i.e. via the blockchain network), wherein at least the first computing resource (i.e. verification authority) receive[s] the request to authenticate the certificate of authenticity from a user device (i.e. from a computerized device, e.g., a mobile or web application enabled device).);
authenticating the certificate of authenticity based on one or more consistency criteria for the certificate of authenticity (See at least Madisetti Col. 3 lines 12-36; Col. 20 lines 37-60; Fig. 17; Fig. 19.  Where the certificate of authenticity (i.e. combination certificate) is authenticated (i.e. verified) based on one or more consistency criteria (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity) for the certificate of authenticity (i.e. combination certificate).), wherein authenticating the certificate of authenticity according to a first consistency criterion of the one or more consistency criteria comprises:
determining, by the first computing resource, a first hash function result of data associated with the certificate of authenticity (See at least Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17; Fig. 19 item 1144.  Where a first hash function result (i.e. combination certificate hash) of data associated with the certificate of authenticity (i.e. combination certificate) is determined by a first computing resource (i.e. by the verification authority).);
receiving, from the second computing resource, a second hash function result of the data associated with the certificate of authenticity (See at least Madisetti Col. 3 lines 29-33; Col. 18 lines 1-34; Col. 20 lines 37-60; Col. 22 lines 55-58; Fig. 17 item 1072; Fig. 19.  Where a second hash function result (i.e. the combination certificate hash recorded in the smart contract) of the data associated with the certificate of authenticity (i.e. combination certificate) is received from a second computing resource (i.e. one or more nodes in the blockchain network).); and
comparing, with the first computing resource, the first hash function result with the second hash function result (See at least Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17 step 7; Fig. 19 item 1144.  Where the first has function result (i.e. combination certificate hash) is compared (i.e. verified for a match) with the second hash function result (i.e. the combination certificate hash recorded in the smart contract) with the first computing resource (i.e. by the verification authority).); and
based on the first consistency criterion, [providing] a user notification [to] a device, wherein the user notification confirms or refutes an authenticity of the certificate of authenticity (See at least Madisetti Col. 19 lines 24-32; Col. 20 lines 46-60; Fig. 17 item 1074; Fig. 19 item 1148.  Where based on the first consistency criterion (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity), providing (i.e. send) a user notification (i.e. verification response) to a device (i.e. consumer/third party device), wherein the user notification confirms or refutes an authenticity of the certificate of authenticity (e.g., by indicating to the consumer that the combination certificate is verified).).
	Madisetti discloses a process of issuing a blockchain-based digital certificate for a digital object comprising content, receiving a request to verify the digital certificate, verifying the digital certificate, and sending a verification response to a consumer based on verifying the digital certificate.  Madisetti Abstract; Col. 3 lines 3-19; Col. 19 lines 24-30; Col. 20 lines 37-60; Fig. 17; Fig. 19.  However, Madisetti does not explicitly disclose:  wherein the first hash function result is based on a first block of a first blockchain stored at the first computing resource, wherein the first blockchain includes sequential blocks, wherein the first block of the first blockchain is located at a first position relative to a last block of the first blockchain; or wherein the first computing resource and the second computing resource are different nodes in the decentralized network, wherein the second computing resource stores a second blockchain including sequential blocks, wherein the second hash function result is based on a second block of the second blockchain, wherein the second block of the second blockchain is located at a second position relative to a last block of the second blockchain, wherein the first position and the second position are the same relative to the last block of the first blockchain and the last block of the second blockchain, respectively.  	Knas, on the other hand, teaches: 
wherein the first hash function result is based on a first block of a first blockchain stored at the first computing resource, wherein the first blockchain includes sequential blocks, wherein the first block of the first blockchain is located at a first position relative to a last block of the first blockchain (See at least Knas Col. 1 line 64 – Col. 2 line 12; Col. 4 lines 21-38; Col. 4 line 59 – Col. 5 line 15; Col. 25 lines 27-55.  Where the first hash function result (i.e. the hash value from the first computing device/network node) is based on a first block (i.e. a block instance from the first computing device/network node) of a first blockchain stored at the first computing resource (i.e. of a blockchain stored at the first computing device/network node), wherein the first blockchain includes sequential blocks (i.e. a block linked to a preceding block), wherein the first block of the first blockchain (i.e. the block instance of the blockchain stored at the first computing device/network node) is located at a first position relative to a last block of the first blockchain.); and
wherein the first computing resource and the second computing resource are different nodes in the decentralized network, wherein the second computing resource stores a second blockchain including sequential blocks, wherein the second hash function result is based on a second block of the second blockchain, wherein the second block of the second blockchain is located at a second position relative to a last block of the second blockchain, wherein the first position and the second position are the same relative to the last block of the first blockchain and the last block of the second blockchain, respectively (See at least Knas Col. 1 line 64 – Col. 2 line 15; Col. 16 line 64 – Col. 17 line 6; Col. 25 lines 27-55; Col. 28 lines 40-52. Wherein the first computing resource (i.e. the first computing device/network node) and the second computing resource (i.e. the second computing device/network node) are different nodes in the decentralized network (i.e. distributed blockchain network), wherein the second computing resource (i.e. the second computing device/network node) stores a second blockchain (i.e. a blockchain stored at the second computing device/network node) including sequential blocks (e.g., a block linked to a preceding block), wherein the second hash function result (i.e. the hash value from the second computing device/network node) is based on a second block (i.e. a block instance from the second computing device/network node) of the second blockchain, wherein the second block of the second blockchain (i.e. the block instance of the blockchain stored at the second computing device/network node) is located at a second position relative to a last block of the second blockchain, wherein the first position and the second position are the same relative to the last block of the first blockchain and the last block of the second blockchain, respectively (i.e. indicated by the fact that the first block and the second block are a copy of the same block instance).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of issuing and verifying blockchain-based digital certificates via a blockchain network, to include the teachings of Knas, in order to combat possible fraud and to be certain that data in the blockchain is resistant to corruption (Knas Col. 11 lines 64-66).
	The combination of Madisetti and Knas does not explicitly disclose, but Pulier teaches:  
where the item is a virtual reality item (See at least Pulier [0051]; [0067]; [0071-0074]; [0081-0089].  Where the item that is authenticated (i.e. validated) is a virtual reality item (i.e. virtual object).);
displaying a user notification on the user device, wherein the user notification confirms or refutes an authenticity of the virtual reality item (See at least Pulier [0033]; [0067]; Fig. 6 item 670.  Where a user notification (i.e. transfer code) on the user device (i.e. computing device) is displayed, wherein the user notification confirms (e.g., by providing the transfer code) or refutes an authenticity (i.e. validity) for the virtual reality item (i.e. virtual object).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of receiving request to verify a digital certificate for a digital object and providing a verification response based on verifying the digital certificate, to include the teachings of Pulier, in order to allow registered providers to create unique virtual objects and distribute them to an initial population of registered users that can trade, modify or otherwise interact using the virtual objects through an application running on a computing device (Pulier [0025]).
	The combination of Madisetti, Knas and Pulier does not explicitly disclose wherein at least the first computing resource and the second computing resource receive the request to authenticate the certificate of authenticity from a user device.  However, Madisetti discloses that it was known in the art for a first computing resource (i.e. verification authority) to receive a request to authenticate (i.e. verify) the certificate of authenticity (i.e. combination certificate) from a user device (i.e. from a computerized device, e.g., a mobile or web application enabled device).  Madisetti Col. 10 lines 48-55; Col. 17 lines 16-43; Col. 19 lines 24-30; Col. 20 lines 37-49; Fig. 17 step 5; Fig. 19 item 1140.  Madisetti differs from the claimed invention, in part, because the request to authenticate is only received at a single computing resource (i.e. at the verification authority).  Knas, on the other hand, who also discloses a need to authenticate data (e.g., blockchain blocks from different blockchains) in order to ensure its integrity, discloses that it was known in the art to receive an authentication request at multiple computing resources (i.e. at multiple nodes).  That is, Knas discloses where a request/query/instruction (i.e. authentication request) is received by multiple nodes (e.g., a first computing device/network node, a second computing device/network node, etc.), and, in response to the request, each node returns a response indicating whether a block contains the desired data.  Knas Col. 11 line 60 – Col. 12 line 15; Col. 16 line 64 – Col. 17 line 6; Col. 25 lines 27-55; Col. 28 lines 40-52.  By receiving multiple responses from multiple nodes a single computing resource/server can determine if data stored in a blockchain on one or more of those nodes has been corrupted.  Id.    
	In view of the teachings provided by Madisetti and Knas, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include “wherein at least the first computing resource and the second computing resource receive the request to authenticate the certificate of authenticity from a user device”  because receiving the request at multiple devices ensures that stored data is resistant to corruption and receiving differing responses to the request could be an indication that data has been tampered with (Knas Col. 11 line 60 – Col. 12 line 15).  
Examiner Note:  The portion of the limitation that recites “wherein the user notification confirms or refutes an authenticity of the certificate of authenticity for the virtual reality item”, found in the “displaying” step, is merely a recited intended use of why the user notification is displayed.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.	The phrase “wherein the certificate of authenticity is stored on computing resources”, found in the “receiving a request” step, is non-functional descriptive material as it only describes, at least in part, the storage location of the certificate of authenticity.  The fact that the certificate of authenticity is stored at a particular location fails to affect how any of the positively recited steps are performed, including the receiving of a request.
	The phrase “the computing resources are in communication with one another via a decentralized network”, found in the “receiving a request” step, is non-functional descriptive material as it only describes, at least in part, attributes of the computing resources.  The fact that the computing resources are in communication via a particular network fails to affect how any of the positively recited steps are performed.  For example, there is no indication that the request to authenticate the certificate of authenticity is received differently (e.g., received in a particular format) simply because the computing resources communicate via a decentralized network.  Additionally, the claim fails to indicate that the request is received via the decentralized network.
	The phrase “wherein the first computing resource and the second computing resource are different nodes in the decentralized network”, found in the “receiving […] a second hash” step, is non-functional descriptive material as it only describes, at least in part, characteristics of the first and second computing resources (e.g., what network the computing resources are part of, the form of the computing resources (e.g., nodes), etc.).  The fact that the first and second computing resources are different nodes or part of a particular network fails to affect how any of the positively recited steps are performed.
	It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner has provided prior art, where available, for these non-functional and intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.

Regarding Claim 25:  The combination of Madisetti, Knas and Pulier discloses the method of claim 21.  Madisetti discloses where the combination certificate (i.e. certificate of authenticity) is stored in a Digital Certificate Smart Contract that is recorded on the blockchain network so that a verification authority can verify the combination certificate.  Madisetti Col. 20 lines 21-60.  Madisetti further discloses that determining the consistency criterion (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity) can include comparing (i.e. verifying for a match) a first hash function result (i.e. combination certificate hash) with a second hash function result (i.e. the combination certificate hash recorded in the smart contract).  Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17; Fig. 19.  The combination of Madisetti, Knas and Pulier does not explicitly disclose wherein the certificate of authenticity is stored in the first block and the second block, however this difference is only found in the non-functional descriptive material that describes, at least in part, the particular type of data stored in the first and second blocks.  Although independent claim 21 indicates that the first hash function result is based on the first block and the second hash function result is based on the second block, there is no explicit indication in the claim(s) that the particular type of data stored in these blocks affects how any of the positively recited steps are performed.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Additionally, Knas discloses that it was known in the art to ensure that data in a block on a first blockchain matches data in a corresponding block on a second blockchain in order to ensure that data in those blocks has not been tampered with.  Knas Col. 11 line 60 – Col. 12 line 15.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use any type of data (e.g., a certificate of authenticity) in the corresponding blocks because merely substituting the type of data in the block does not affect how the process of verifying the integrity of the blocks is performed.

Regarding Claim 29:  The combination of Madisetti, Knas and Pulier discloses the method of claim 21.  Pulier further discloses receiving, from the user device, a request to purchase the virtual reality item (See at least Pulier [0080].  Where a request to purchase the virtual reality item (i.e. virtual object, e.g., a virtual object in a sell bin) is received, from the user device (i.e. from the computing device, e.g., a bidders device), when a bidder makes an acceptable offer.).

Regarding Claim 38:  Madisetti discloses a non-transitory computer-readable storage medium, the non-transitory computer-readable storage medium storing a computer-executable code that, when executed by one or more processors of respective computing resources causes the one or more processors to:
receive a request to authenticate a certificate of authenticity for an item, wherein the certificate of authenticity is stored on the computing resources, wherein the computing resources include a first computing resource and a second computing resource and the computing resources are in communication with one another via a decentralized network, wherein at least the first computing resource receive[s] the request to authenticate the certificate of authenticity from a user device (See at least Madisetti Col. 10 lines 48-55; Col. 17 lines 16-43; Col. 19 lines 24-30; Col. 20 lines 37-49; Fig. 17 step 5; Fig. 19 item 1140.  Where a request to authenticate (i.e. verify) a certificate of authenticity (i.e. combination certificate) for an item (i.e. object) is received, wherein the certificate of authenticity (i.e. combination certificate) is stored on the computing resources (e.g., on one or more nodes of a blockchain network), wherein the computing resources include a first computing resource (i.e. a verification authority) and a second computing resource (i.e. one or more nodes in the blockchain network) and the computing resources are in communication with one another via a decentralized network (i.e. via the blockchain network), wherein at least the first computing resource (i.e. verification authority) receive[s] the request to authenticate the certificate of authenticity from a user device (i.e. from a computerized device, e.g., a mobile or web application enabled device).);
authenticate the certificate of authenticity based on one or more consistency criteria for the certificate of authenticity (See at least Madisetti Col. 3 lines 12-36; Col. 20 lines 37-60; Fig. 17; Fig. 19.  Where the certificate of authenticity (i.e. combination certificate) is authenticated (i.e. verified) based on one or more consistency criteria (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity) for the certificate of authenticity (i.e. combination certificate).), wherein authenticating the certificate of authenticity according to a consistency criterion of the one or more consistency criteria comprises:
determining, by the first computing resource, a first hash function result of data associated with the certificate of authenticity (See at least Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17; Fig. 19 item 1144.  Where a first hash function result (i.e. combination certificate hash) of data associated with the certificate of authenticity (i.e. combination certificate) is determined by the first computing resource (i.e. by the verification authority).);
receiving, from the second computing resource, a second hash function result of the data associated with the certificate of authenticity (See at least Madisetti Col. 3 lines 29-33; Col. 18 lines 1-34; Col. 20 lines 37-60; Col. 22 lines 55-58; Fig. 17 item 1072; Fig. 19.  Where a second hash function result (i.e. the combination certificate hash recorded in the smart contract) of the data associated with the certificate of authenticity (i.e. combination certificate) is received from the second computing resource (i.e. one or more nodes in the blockchain network).); and
comparing, with the first computing resource, the first hash function result with the second hash function result (See at least Madisetti Col. 3 lines 29-33; Col. 20 lines 37-60; Fig. 17 step 7; Fig. 19 item 1144.  Where the first has function result (i.e. combination certificate hash) is compared (i.e. verified for a match) with the second hash function result (i.e. the combination certificate hash recorded in the smart contract) with the first computing resource (i.e. by the verification authority).); and
based on the consistency criterion, [provide] a user notification [to] a device, wherein the user notification confirms or refutes an authenticity of the certificate of authenticity (See at least Madisetti Col. 19 lines 24-32; Col. 20 lines 46-60; Fig. 17 item 1074; Fig. 19 item 1148.  Where based on the consistency criterion (i.e. verification criteria, e.g., combination certificate integrity, authenticity and/or validity), providing (i.e. send) a user notification (i.e. verification response) to a device (i.e. consumer/third party device), wherein the user notification confirms or refutes an authenticity of the certificate of authenticity (e.g., by indicating to the consumer that the combination certificate is verified).).
	Madisetti discloses a process of issuing a blockchain-based digital certificate for a digital object comprising content, receiving a request to verify the digital certificate, verifying the digital certificate, and sending a verification response to a consumer based on verifying the digital certificate.  Madisetti Abstract; Col. 3 lines 3-19; Col. 19 lines 24-30; Col. 20 lines 37-60; Fig. 17; Fig. 19.  However, Madisetti does not explicitly disclose:  wherein the first hash function result is based on a first block of a first blockchain stored at the first computing resource, wherein the first blockchain includes sequential blocks, wherein the first block of the first blockchain is located at a first position relative to a last block of the first blockchain; or wherein the first computing resource and the second computing resource are different nodes in the decentralized network, wherein the second computing resource stores a second blockchain including sequential blocks, wherein the second hash function result is based on a second block of the second blockchain, wherein the second block of the second blockchain is located at a second position relative to a last block of the second blockchain, wherein the first position and the second position are the same relative to the last block of the first blockchain and the last block of the second blockchain, respectively.  	Knas, on the other hand, teaches: 
wherein the first hash function result is based on a first block of a first blockchain stored at the first computing resource, wherein the first blockchain includes sequential blocks, wherein the first block of the first blockchain is located at a first position relative to a last block of the first blockchain (See at least Knas Col. 1 line 64 – Col. 2 line 12; Col. 4 lines 21-38; Col. 4 line 59 – Col. 5 line 15; Col. 25 lines 27-55.  Where the first hash function result (i.e. the hash value from the first computing device/network node) is based on a first block (i.e. a block instance from the first computing device/network node) of a first blockchain stored at the first computing resource (i.e. of a blockchain stored at the first computing device/network node), wherein the first blockchain includes sequential blocks (i.e. a block linked to a preceding block), wherein the first block of the first blockchain (i.e. the block instance of the blockchain stored at the first computing device/network node) is located at a first position relative to a last block of the first blockchain.); and
wherein the first computing resource and the second computing resource are different nodes in the decentralized network, wherein the second computing resource stores a second blockchain including sequential blocks, wherein the second hash function result is based on a second block of the second blockchain, wherein the second block of the second blockchain is located at a second position relative to a last block of the second blockchain, wherein the first position and the second position are the same relative to the last block of the first blockchain and the last block of the second blockchain, respectively (See at least Knas Col. 1 line 64 – Col. 2 line 15; Col. 16 line 64 – Col. 17 line 6; Col. 25 lines 27-55; Col. 28 lines 40-52. Wherein the first computing resource (i.e. the first computing device/network node) and the second computing resource (i.e. the second computing device/network node) are different nodes in the decentralized network (i.e. distributed blockchain network), wherein the second computing resource (i.e. the second computing device/network node) stores a second blockchain (i.e. a blockchain stored at the second computing device/network node) including sequential blocks (e.g., a block linked to a preceding block), wherein the second hash function result (i.e. the hash value from the second computing device/network node) is based on a second block (i.e. a block instance from the second computing device/network node) of the second blockchain, wherein the second block of the second blockchain (i.e. the block instance of the blockchain stored at the second computing device/network node) is located at a second position relative to a last block of the second blockchain, wherein the first position and the second position are the same relative to the last block of the first blockchain and the last block of the second blockchain, respectively (i.e. indicated by the fact that the first block and the second block are a copy of the same block instance).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of issuing and verifying blockchain-based digital certificates via a blockchain network, to include the teachings of Knas, in order to combat possible fraud and to be certain that data in the blockchain is resistant to corruption (Knas Col. 11 lines 64-66).
	The combination of Madisetti and Knas does not explicitly disclose, but Pulier teaches:  
where the item is a virtual reality item (See at least Pulier [0051]; [0067]; [0071-0074]; [0081-0089].  Where the item that is authenticated (i.e. validated) is a virtual reality item (i.e. virtual object).);
displaying a user notification on the user device, wherein the user notification confirms or refutes an authenticity of the virtual reality item (See at least Pulier [0033]; [0067]; Fig. 6 item 670.  Where a user notification (i.e. transfer code) on the user device (i.e. computing device) is displayed, wherein the user notification confirms (e.g., by providing the transfer code) or refutes an authenticity (i.e. validity) for the virtual reality item (i.e. virtual object).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of receiving request to verify a digital certificate for a digital object and providing a verification response based on verifying the digital certificate, to include the teachings of Pulier, in order to allow registered providers to create unique virtual objects and distribute them to an initial population of registered users that can trade, modify or otherwise interact using the virtual objects through an application running on a computing device (Pulier [0025]).
	The combination of Madisetti, Knas and Pulier does not explicitly disclose wherein at least the first computing resource and the second computing resource receive the request to authenticate the certificate of authenticity from a user device.  However, Madisetti discloses that it was known in the art for a first computing resource (i.e. verification authority) to receive a request to authenticate (i.e. verify) the certificate of authenticity (i.e. combination certificate) from a user device (i.e. from a computerized device, e.g., a mobile or web application enabled device).  Madisetti Col. 10 lines 48-55; Col. 17 lines 16-43; Col. 19 lines 24-30; Col. 20 lines 37-49; Fig. 17 step 5; Fig. 19 item 1140.  Madisetti differs from the claimed invention, in part, because the request to authenticate is only received at a single computing resource (i.e. at the verification authority).  Knas, on the other hand, who also discloses a need to authenticate data (e.g., blockchain blocks from different blockchains) in order to ensure its integrity, discloses that it was known in the art to receive an authentication request at multiple computing resources (i.e. at multiple nodes).  That is, Knas discloses where a request/query/instruction (i.e. authentication request) is received by multiple nodes (e.g., a first computing device/network node, a second computing device/network node, etc.), and, in response to the request, each node returns a response indicating whether a block contains the desired data.  Knas Col. 11 line 60 – Col. 12 line 15; Col. 16 line 64 – Col. 17 line 6; Col. 25 lines 27-55; Col. 28 lines 40-52.  By receiving multiple responses from multiple nodes a single computing resource/server can determine if data stored in a blockchain on one or more of those nodes has been corrupted.  Id.    
	In view of the teachings provided by Madisetti and Knas, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include “wherein at least the first computing resource and the second computing resource receive the request to authenticate the certificate of authenticity from a user device”  because receiving the request at multiple devices ensures that stored data is resistant to corruption and receiving differing responses to the request could be an indication that data has been tampered with (Knas Col. 11 line 60 – Col. 12 line 15).  
Examiner Note:  The portion of the limitation that recites “wherein the user notification confirms or refutes an authenticity of the certificate of authenticity for the virtual reality item”, found in the “display a user notification” step, is merely a recited intended use of why the user notification is displayed.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.	The phrase “wherein the certificate of authenticity is stored on computing resources”, found in the “receive a request” step, is non-functional descriptive material as it only describes, at least in part, the storage location of the certificate of authenticity.  The fact that the certificate of authenticity is stored at a particular location fails to affect how any of the positively recited steps are performed, including the receiving of a request.
	The phrase “the computing resources are in communication with one another via a decentralized network”, found in the “receive a request” step, is non-functional descriptive material as it only describes, at least in part, attributes of the computing resources.  The fact that the computing resources are in communication via a particular network fails to affect how any of the positively recited steps are performed.  For example, there is no indication that the request to authenticate the certificate of authenticity is received differently (e.g., received in a particular format) simply because the computing resources communicate via a decentralized network.  Additionally, the claim fails to indicate that the request is received via the decentralized network.
	The phrase “wherein the first computing resource and the second computing resource are different nodes in the decentralized network”, found in the “receiving […] a second hash” step, is non-functional descriptive material as it only describes, at least in part, characteristics of the first and second computing resources (e.g., what network the computing resources are part of, the form of the computing resources (e.g., nodes), etc.).  The fact that the first and second computing resources are different nodes or part of a particular network fails to affect how any of the positively recited steps are performed.
	It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	Examiner has provided prior art, where available, for these non-functional and intended use phrases/limitations, however, these phrases/limitations will not distinguish the invention from the prior art in terms of patentability.  Accordingly, the prior art is only provided in the interest of compact prosecution.
	
	Claims 22, 26 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti in view of Knas in view of Pulier, as applied above, and further in view of Greco et al. (US 2018/0108024 A1) (“Greco”).  Regarding Claim 22:  The combination of Madisetti, Knas and Pulier discloses the method of claim 21.  Madisetti discloses the use of a decentralized storage platform which is maintained by peers who contribute their storage and bandwidth resources.  Madisetti Col. 16 line 48 – Col. 17 line 16.  Madisetti further discloses where the combination certificate (i.e. certificate of authenticity) is stored in a Digital Certificate Smart Contract that is recorded on the blockchain network so that a verification authority can verify the combination certificate.  Madisetti Col. 20 lines 21-60.  However, the combination of Madisetti, Knas and Pulier does not explicitly disclose wherein the certificate of authenticity is stored in a block of the first blockchain.	Greco, on the other hand, teaches wherein the certificate of authenticity is stored in a block of the first blockchain (See at least Greco [0049-0050]; [0088]; [0090-0091].  Where the certificate of authenticity (i.e. registry data, e.g., item information) is stored in a block of the first blockchain (i.e. registry).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of storing a combination certificate on the blockchain network so that a verification authority can verify the combination certificate, to include the teachings of Greco, in order to provide an open registry that is able to be self-controlled and publicly accessible/viewable without any privileged permissions required (Greco [0050]).
Examiner Note:  The phrase “wherein the certificate of authenticity is stored in a block of the first blockchain” is non-functional descriptive material as it only describes, at least in part, the contents of a block on the first blockchain.  However, the fact that a block on the first blockchain contains this particular data fails to affect how any of the positively recited steps are performed.  For example, applicant is not positively reciting a step where the certificate of authenticity is stored.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

Regarding Claim 26:  The combination of Madisetti, Knas and Pulier discloses the method of claim 21.  Madisetti discloses the use of a decentralized storage platform which is maintained by peers who contribute their storage and bandwidth resources.  Madisetti Col. 16 line 48 – Col. 17 line 16.  Madisetti further discloses where the combination certificate (i.e. certificate of authenticity) is stored in a Digital Certificate Smart Contract that is recorded on the blockchain network so that a verification authority can verify the combination certificate.  Madisetti Col. 20 lines 21-60.  However, the combination of Madisetti, Knas and Pulier does not explicitly disclose transmitting the certificate of authenticity between the computing resources via the decentralized network.	Greco, on the other hand, teaches transmitting the certificate of authenticity between the computing resources via the decentralized network (See at least Greco [0049-0050]; [0088].  Where the certificate of authenticity (i.e. registry data, e.g., item information) is transmitted between the computing resources (i.e. plurality of computing devices) via the decentralized (i.e. distributed) network, indicated, in part, by the fact that each of the plurality of computing devices stores copies of transactions in one or more linked blocks.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of storing a combination certificate on the blockchain network so that a verification authority can verify the combination certificate, to include the teachings of Greco, in order to provide an open registry that is able to be self-controlled and publicly accessible/viewable without any privileged permissions required (Greco [0050]).

Regarding Claim 39:  The combination of Madisetti, Knas and Pulier discloses the non-transitory computer-readable storage medium of claim 38.  Madisetti discloses the use of a decentralized storage platform which is maintained by peers who contribute their storage and bandwidth resources.  Madisetti Col. 16 line 48 – Col. 17 line 16.  Madisetti further discloses where the combination certificate (i.e. certificate of authenticity) is stored in a Digital Certificate Smart Contract that is recorded on the blockchain network so that a verification authority can verify the combination certificate.  Madisetti Col. 20 lines 21-60.  However, the combination of Madisetti, Knas and Pulier does not explicitly disclose wherein the certificate of authenticity is stored in a block of the first blockchain.	Greco, on the other hand, teaches wherein the certificate of authenticity is stored in a block of the first blockchain (See at least Greco [0049-0050]; [0088]; [0090-0091].  Where the certificate of authenticity (i.e. registry data, e.g., item information) is stored in a block of the first blockchain (i.e. registry).).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of storing a combination certificate on the blockchain network so that a verification authority can verify the combination certificate, to include the teachings of Greco, in order to provide an open registry that is able to be self-controlled and publicly accessible/viewable without any privileged permissions required (Greco [0050]).
Examiner Note:  The phrase “wherein the certificate of authenticity is stored in a block of the first blockchain” is non-functional descriptive material as it only describes, at least in part, the contents of a block on the first blockchain.  However, the fact that a block on the first blockchain contains this particular data fails to affect how any of the positively recited steps are performed.  For example, applicant is not positively reciting a step where the certificate of authenticity is stored.  It has been held that non-functional descriptive material will not distinguish the invention from the prior art in terms of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti in view of Knas in view of Pulier, as applied above, and further in view of Saab et al. (US 2019/0253256 A1) (“Saab”)Regarding Claim 27:  The combination of Madisetti, Knas and Pulier discloses the method of claim 21.  Madisetti further discloses that generating the combination certificate may comprise generating a combination certificate comprising the user's certification record address, the received object information, and the received timestamp, generating a combination certificate hash value from a hash function including the combination certificate as an input, encrypting the combination certificate hash value with an issuer private key, defining an issuer signature, signing the combination certificate with the issuer signature, defining a signed combination certificate, and recording the signed combination certificate to the digital certificate smart contract.  Madisetti Col. 4 lines 44-55.
	However, the combination of Madisetti and Pulier does not explicitly disclose but Saab teaches:
providing a private key and a public key together forming a private-public key pair (See at least Saab [0019]; [0034]);
generating a digital signature of the certificate of authenticity with the private key (See at least Saab [0019]; [0034].  Where a digital signature (i.e. manufacture signature/signature for the asset) of the certificate of authenticity (i.e. authentication data structure) is generated with the private key.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Madisetti’s method of generating a combination certificate and signing the combination certificate with the issuer signature, to include the teachings of Saab, in order to provide a way to quickly verify the authenticity of an asset (Saab [0003]).

Regarding Claim 28:  The combination of Madisetti, Knas, Pulier and Saab discloses the method of claim 27.  Saab further discloses authenticating the certificate of authenticity according to a second consistency criterion of the one or more consistency criteria, wherein authenticating the certificate of authenticity according to the second consistency criterion comprises:  decrypting, with the first computing resource, the digital signature of the certificate of authenticity using the public key (See at least Saab [0019-0021]; [0034].  Where the first computing resource (i.e. personal computing device) decrypts the digital signature (i.e. manufacture signature/signature for the asset) of the certificate of authenticity (i.e. authentication data structure) using the public key (i.e. using the public key of the manufacturer).).  



Response to Arguments
Claim Rejections – 35 U.S.C. § 112(a)
	Claims 21-22, 24-29 and 38-39 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  Applicant’s amendments have corrected the previously identified issues, accordingly, the 112(a) rejections are withdrawn.
Claim Rejections – 35 U.S.C. § 103
	Applicant argues that Madisetti, Knas, and Pulier fail to disclose or suggest, either alone or in combination "wherein at least the first computing resource and the second computing resource receive the request to authenticate the certificate of authenticity from a user device," as recited in amended claim 21 and as similarly recited in amended claim 38.  Applicant’s arguments have been considered but they are not persuasive.  Examiner initially notes that the prior Knas reference (US 10,867,057 B1) has been replaced with a similar, but more detailed, Knas reference (US 11,308,448 B1).  Examiner contends that the combination of Madisetti and Knas (US 11,308,448 B1) discloses or at least suggests "wherein at least the first computing resource and the second computing resource receive the request to authenticate the certificate of authenticity from a user device."	Examiner acknowledges that the combination of Madisetti, Knas and Pulier does not explicitly disclose wherein at least the first computing resource and the second computing resource receive the request to authenticate the certificate of authenticity from a user device.  However, Madisetti discloses that it was known in the art for a first computing resource (i.e. verification authority) to receive a request to authenticate (i.e. verify) the certificate of authenticity (i.e. combination certificate) from a user device (i.e. from a computerized device, e.g., a mobile or web application enabled device).  Madisetti Col. 10 lines 48-55; Col. 17 lines 16-43; Col. 19 lines 24-30; Col. 20 lines 37-49; Fig. 17 step 5; Fig. 19 item 1140.  Madisetti differs from the claimed invention, in part, because the request to authenticate is only received at a single computing resource (i.e. at the verification authority).  Knas, on the other hand, who also discloses a need to authenticate data (e.g., blockchain blocks from different blockchains) in order to ensure its integrity, discloses that it was known in the art to receive an authentication request at multiple computing resources (i.e. at multiple nodes).  That is, Knas discloses where a request/query/instruction (i.e. authentication request) is received by multiple nodes (e.g., a first computing device/network node, a second computing device/network node, etc.), and, in response to the request, each node returns a response indicating whether a block contains the desired data.  Knas Col. 11 line 60 – Col. 12 line 15; Col. 16 line 64 – Col. 17 line 6; Col. 25 lines 27-55; Col. 28 lines 40-52.  By receiving multiple responses from multiple nodes a single computing resource/server can determine if data stored in a blockchain on one or more of those nodes has been corrupted.  Id.    
	In view of the teachings provided by Madisetti and Knas, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include “wherein at least the first computing resource and the second computing resource receive the request to authenticate the certificate of authenticity from a user device”  because receiving the request at multiple devices ensures that stored data is resistant to corruption and receiving differing responses to the request could be an indication that data has been tampered with (Knas Col. 11 line 60 – Col. 12 line 15).
	For the above reasons, and for those set forth in the 35 U.S.C. § 103 rejection above, all claims remain rejected under 35 U.S.C. § 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Kawachiya et al. (US 2012/0266256 A1) discloses a method to determine whether an object is genuine or fake, in order to maintain and improve brand images as well as to assure company security.  See e.g., Kawachiya Abstract; [0004].
Witchey et al. (US 2018/0082043 A1) discloses systems and methods for tracking samples via sample tracking chains. Sample tracking chains represent digital data structures instantiated according to intrinsic properties of a sample. Each link in the chain is a block of data representing an observed intrinsic state of the sample and is linked at least to a previous block representing a previous state. The sample tracking chain and blocks can be indexed for later retrieval by the intrinsic properties of the corresponding sample's state. The sample tracking chain can take the form of a blockchain.  Witchey Abstract.
Sun et al. (WO 2015106509 A1) discloses where a terminal acting as a pre-central node initiates an authentication request to other terminals acting as pre-cooperative nodes. The pre-central node collects an authentication result returned by each pre-cooperative node in response to the authentication request.  Sun Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        August 11, 2022


/STEVEN S KIM/Primary Examiner, Art Unit 3685